Citation Nr: 0201985	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.



THE ISSUE

Entitlement to nonservice-connected burial benefits, to 
include a plot or interment allowance.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 15 to November 
17, 1977.  

The veteran died on September [redacted], 1997; the appellant is his 
mother.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO.  

The case was remanded by the Board for additional development 
of the record in December 1999.  



FINDINGS OF FACT

1.  In a decision of March 1990, the RO denied the veteran's 
original claim of service connection for the residuals of 
right knee injury, including a strain and contusion, on the 
basis that such were acute and transitory in nature and 
resolved without residual disability.  The veteran did not 
timely appeal from that decision.  

2.  In August 1997, the veteran reopened his claim of service 
connection for the residuals of right knee injury.  

3.  The newly submitted private medical records covering the 
period from November 1994 to July 1997 showed treatment for 
various conditions including poorly controlled diabetes 
mellitus and right knee problems related to a possible 
meniscal injury suffered in a fall in May 1997.  

4.  On September [redacted], 1997, the veteran died as the result of 
hypertrophic cardiomyopathy.  Another significant condition 
contributing to, but not resulting in, the underlying cause 
of the veteran's death was that of acute subdural hemorrhage.  
Noted on the veteran's Death Certificate was that the 
veteran's injury was apparently the result of a "terminal 
fall at home" on that date.  

5.  At the time of death, the veteran was not receiving VA 
compensation or pension benefits.  

6.  The evidence when considered on its face does not serve 
to establish that the veteran was suffering from a current 
right knee disability due to an injury incurred in service or 
that he was permanently and totally disabled at the time of 
his death.  



CONCLUSION OF LAW

As sufficient prima facie evidence was not of record on the 
date of the veteran's death to indicate that he would have 
been entitled to compensation or pension, the claim for 
nonservice-connected burial benefits, to include a plot or 
interment allowance, must be denied.  38 U.S.C.A. § 501(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.1600(b)(2)(ii) 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A careful review of the service clinical records shows that, 
in August 1977, the veteran sustained an injury to his right 
knee as the result of a fall on the obstacle course.  An 
examination conducted at that time revealed he had a 
decreased range of motion in the right knee, as well as some 
tenderness over the patella and in the popliteal area.  
Radiographic studies were negative, and the pertinent 
diagnosis noted was that of contusion of the right knee.  

In November 1977, the veteran was discharged, due to a lack 
of motivation necessary to successfully complete basic 
training.  The pertinent evidence of record is to the effect 
that the veteran did not undergo a separation examination 
prior to discharge.  

In January 1990, there was received from the veteran an 
original claim of service connection for the residuals of 
right knee injury.  At that time, the veteran stated that, in 
September 1977, he had injured his right knee "during 
confidence course exercises."  According to the veteran, he 
was "medically discharged" as a result of that injury.  

The veteran failed to report for a medical examination 
scheduled in January 1990.  The submitted private medical 
records did not show treatment for a right knee disorder.  

In a decision of March 1990, the RO denied his original claim 
of service connection for the residuals of right knee injury, 
to include knee strain and contusion.  The basis was that any 
right knee problems experienced in service were acute and 
transitory and resolved without residual disability.  The 
veteran did not file a timely appeal from that decision.  

In August 1997, the veteran applied to reopen his claim of 
service connection for the residuals of right knee injury.  

In September 1997, private medical records covering the 
period from November 1994 to July 1997 were received.  Those 
records showed treatment for various right knee problems and 
other conditions.  In February 1997, he was seen for 
complaints of leg cramps and poorly controlled diabetes 
mellitus.  

In May 1997, it was noted that the veteran's right knee had 
been "swollen and painful" for one week, as the result of a 
fall.  An examination showed the presence of a 3-centimeter 
hematoma in the area of the veteran's right medial thigh.  
The veteran's knee joint was stable and nontender, though 
there was mild tenderness present in the area lateral and 
inferior to the joint.  

In June 1997, the veteran was seen for followup medical 
attention for his right knee problems.  Noted at that time 
was that the veteran's right knee was "still swollen and 
aching," and had a tendency to "lock up."  An examination 
revealed no evidence of effusion.  The anterior drawer sign 
was negative, and there was no evidence of joint tenderness.  
The clinical assessment was that of possible meniscal injury.  

On September [redacted], 1997, the veteran died.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was that of hypertrophic cardiomyopathy.  

Another significant condition contributing to, but not 
resulting in, the veteran's death was that of acute subdural 
hemorrhage.  According to the Certificate of Death, the 
veteran's death was the result of a "terminal fall at home."  


Analysis

The appellant in this case, who is the mother of the veteran, 
seeks nonservice-connected burial benefits, to include a plot 
or interment allowance.  

In pertinent part, it is noted that, at the time of the 
veteran's death, there had been filed an application of 
reopen his claim of service connection for the residuals of 
right knee injury.  

In that regard, where a veteran's death is not service 
connected, an amount not to exceed the amount specified in 
38 U.S.C.A. § 2302 (or if entitlement is under § 3.8(c) or 
(d), an amount computed in accordance with the provisions of 
§ 3.8(c)) may be paid toward the veteran's funeral and burial 
expenses, including the cost of transporting the body to the 
place of burial.  

However, entitlement is subject to the following conditions:  
(1) At the time of death, the veteran was in receipt of 
pension or compensation; or (2) the veteran had an original 
or reopened claim for either benefit pending at the time of 
his death, and (ii) in the case of a reopened claim, there 
was sufficient prima facie evidence of record on the date of 
the veteran's death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death.  38 U.S.C.A. §§ 501(a), 2302(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1600(b)(2)(ii) (2001).  

In the present case, at the time of the filing of his 
original claim in January 1990, the veteran indicated that he 
had been "medically discharged" from service, as a result of 
a right knee injury sustained in September 1977.  However, 
the competent evidence of record shows that he was not 
medically discharged, but rather administratively discharged 
for the reason that he lacked the "motivation" necessary to 
successfully complete basic training.  

During the course of the now-final rating decision in March 
1990, it was determined that the right knee problems 
experienced by the veteran in service were acute and 
transitory and had resolved without residual disability.  At 
that time, no competent evidence had been presented to show 
that he had any current right knee disability due to an 
injury or other incident in service.  He also failed to 
report for an examination scheduled in connection with his 
original claim.  

In August 1997, the veteran sought to reopen his previously-
denied claim of service connection for the residuals of right 
knee injury.  In conjunction with that reopened claim, there 
had been presented certain private medical records, showing 
treatment beginning in May 1997 ( about 20 years following 
the veteran's discharge) for right knee manifestations 
including "problems" of swelling and pain, as the result of a 
possible meniscal injury suffered in a fall earlier in that 
month.  These records also showed treatment for poorly 
controlled diabetes mellitus in February 1997.  

Shortly thereafter, on September [redacted], 1997, the veteran died 
as the result of hypertrophic cardiomyopathy.  Another 
significant condition contributing to death was an acute 
subdural hemorrhage, apparently as the result of the 
veteran's having fallen at home on that date.  

The RO, in denying the appellant's claim, has determined that 
the veteran had failed to "reopen" his previously denied 
claim.  However, the Board now finds, as new and material 
evidence had been submitted to reopen the claim, that it must 
be determined whether there had been presented "sufficient 
prima facie evidence" to indicate that the veteran would have 
been entitled to compensation or pension at the time of his 
death.  

It pertinent to note, as discussed hereinabove, that, at the 
time of his death, there was no medical evidence of record to 
establish that the veteran suffered from current right knee 
disability due to disease or injury that had been incurred in 
or aggravated by service.  

The medical evidence also would not serve to indicate that 
the veteran was permanently and totally disabled prior to his 
death.  

Lacking sufficient prima facie evidence to support the 
reopened claim that, at the time of death, he would have been 
entitled to compensation or pension, the appellant's claim 
must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 [Public Law No. 106-
475, 114 Stat. 2096 (2000)], as those provisions impact upon 
the adjudication of the appellant's current claim.  

However, following a thorough review of the record, the Board 
is satisfied that VA has met its "duty to assist" the 
appellant in the development of all facts pertinent to her 
claim.  

This is to say that VA has made all reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  She has also been afforded an 
opportunity to submit evidence to support her claim in 
connection with the Remand in December 1999.  

Under such circumstances, no further assistance to the 
appellant is required in order to comply with the VA's duty 
to assist her mandated by the aforementioned legislation.  



ORDER

The claim for nonservice-connected burial benefits, to 
include a plot or interment allowance, is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

